 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHendrickson Brothers, Inc. and Steven Smith andCharles Curd. Cases 29-CA-8479 and 29-CA-9668August 13, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 5, 1988, Administrative LawJudge William F. Jacobs issued the attached sup-plemental decision. The Respondent, the GeneralCounsel, and the Intervenor, Local 282, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, filed exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this prooceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified, but not to adopt the rec-ommended Order.The judge found the Respondent liable for cer-tain amounts of backpay and fund contributionsdue employees John Kuebler and Charles Curdfrom April 20, 1982, through May 2, 1983. Al-though the Board in an earlier decision 2 had alsoordered Local 282, the Intervenor, to pay Kueblerand Curd backpay and fund contributions for thesame period of time, the judge declined to order anequitable setoff as requested by the Intervenor. Thejudge stated that because no provision was madefor a setoff in the remedy section of the underlyingdecision,3 he was not authorized to decide thatissue.The Respondent and the Intervenor have except-ed to the judge's failure to determine the relativebackpay liability of the parties to Kuebler andCurd for the period of April 20, 1982, throughMay 2, 1983.. find it appropriate to apportionthe liability of the Respondent and the Intervenorat this time.We agree with the Intervenor that under the cir-cumstances the Respondent should be held primari-ly liable for backpay and fund contributions from' No exceptions were filed regarding the backpay owed employeeSteven Smith.Frank Miscall Construction, 251 NLRB 219 (1980), enfd. 697 F.2d294 (2d Cir. 1982), cert. denied 459 U.S. 988 (1982) (Mascali I).Hendrickson Bros., 272 NLRB 438 (1985), enfd. 762 F.2d 990 (2d Cir.1985).4 The General Counsel has excepted to the judge's failure to find theRespondent and the Intervenor jointly and severally liable for backpayand fund contributions for that period of time.April 20, 1982, through May 2, 1983, and that theIntervenor should be held secondarily liable forthose amounts.In 1980, the Board issued Mascali I, supra, inwhich the Intervenor was ordered to make wholeemployees Kuebler and Curd for damages resultingfrom their discharge by Willets Point Contracting.The backpay period in the Mascali I decision wasfound to be from October 21, 1977, through May 2,1983, the date the employees were offered rein-statement by Willets Point.3In May 1981, Kuebler and Curd found employ-ment with the Respondent. On April 20, 1982, theemployees were discharged by the Respondent inviolation of Section 8(a)(3) and (1) of the Act.6 InHendrickson Bros., supra, the Board ordered theRespondent to make the employees whole for dam-ages resulting from their discharge. The backpayperiod is from April 20, 1982, through March 29,1985.7 Thus, there are Board orders against boththe Respondent and the Intervenor covering theperiod of April 20, 1982, through May 2, 1983. •The Respondent contends that because the judgein Mascali II, supra, found that the Intervenor wasprimarily and continuously liable to Kuebler andCurd until their reinstatement at Willets Point Con-tracting, and because that judge found their em-ployment with the Respondent was not substantial-ly equivalent to their original employment at Wil-lets Point, the Respondent has no backpay liabilityto the employees. In the alternative, the Respond-ent contends that the Intervenor is primarily, liableand the Respondent is secondarily liable for thebackpay covering the period of time in question.We reject these contentions. Rather, we fmd thatthe Respondent should be held primarily liable forthe backpay and fund contributions from April 20,1982, through May 2, 1983. Statutory policy re-quires that a transgressor should bear the burden ofthe consequences stemming from its illegal acts.See generally Sheet Metal Workers Local 355(Zinsco Electrical Products), 254 NLRB 773 (1981),enfd. in pertinent part 716 F.2d 1249 (9th Cir.1983). Absolving the Respondent of primary liabil-ity for its unlawful discharges would enable interimemployers who engage in misconduct to face no fi-nancial consequences for their unlawful dischargesso long as the initial respondents were solvent.In Bowen v. Postal Service,8 the Supreme Courtaddressed similar policy concerns regarding the rel-5 Frank Mascali Construction, 289 NLRB 1155 (1988) (Mascali II).6 The Intervenor was in no way implicated in Hendrickson Brothers'wrongdoing.7 No backpay is claimed after the second quarter of 1983.8 459 U.S. 212 (1983).299 NLRB No. 55 rHENDRICKSON BROS443ative liability of the union and the employer whenthe employer terminated its employee in breach ofits collective-bargammg agreement and the unionsubsequently breached its duty of fair representa-tion in processing grievances concerning the termi-nation There the employee's damages were causedby the employer, the first wrongdoer, but throughits subsequent wrongdoing in breach of the duty offair representation, the union increased the dam-ages sustained The Court held the union, as thesecond wrongdoer, primarily liable for the addi-tional damages resulting from its misconduct, whilethe employer was held to be secondarily liable forthose damages 9Applying these principles to the instant case, wefind that the Respondent should be held primarilyresponsible for the backpay due as a result of itsunlawful discharge of Kuebler and Curd in 1982Respondent violated Section 8(a)(3) and (1) ofthe Act when it terminated Kuebler and CurdThere is no dispute that the traditional remedy forsuch a violation is reinstatement with full backpayBecause employment with the Respondent wasfound not to be substantially equivalent employ-ment to employment at WiBets Point, such as tocut off the Intervenor's backpay hability,10 thiscase is complicated by the fact that the Intervenoris also liable for backpay and fund contnbutionsthroughout the same period Thus, even during theperiod that Kuebler and Curd were employed bythe Respondent, the Intevenor remained liable forthe difference in the amounts earned with the Re-spondent and that which the discnnimatees wouldhave earned at Willets Point Conversely, the Inter-venor could offset its backpay liability with theamounts Kuebler and Curd earned with the Re-spondent In the absence of the Respondent's un-lawful terminations, Kuebler and Curd would havecontinued working for the Respondent and the In-tervenor would have been allowed to utilize theoffset provided by the discnmmatees' income withRespondent throughout the backpay period Be-cause the discnmmatees' interim earnings were re-duced due to the unfair labor practices of Respond-ent, we find that the Respondent is primarily liablefor the backpay during that period Respondentsfound to have violated the Act by terminating theiremployees are normally required to reimburse thediscnmmatees with full backpay In complianceproceedmgs, however, respondents are free to raisedefenses to this obligation, mcludmg the fact thatdiscnmmatees have earned other mcome during the9 See also Vaca v Stpes, 386 U S 171, 197 (1967), in which the Courtstated that the governing pnnciple is to apportion liability according tothe damage caused by the fault of each party19 289 NLRB 1155relevant period Where, as here, the interim earn-ings are cut off by the unfair labor practices of an-other, we believe that the party responsible for un-lawfully cutting off the interim earnmgs should beprimarily responsible for the backpay that wouldhave been earned in the absence of this conductTo hold otherwise would allow the mtenm em-ployer to benefit from a quirk whereby anotherparty was also responsible for backpay during thesame period " We hold that Local 282 is second-arily liable for those amounts Because the amountsowed by the Union under Mascah II for the periodbetween April 20, 1982, and May 2, 1983, are gen-erally larger than those owed by the Respondentunder Hendrickson Bros for the same period, Local282 shall be solely liable to the employees for thedifference between the amount it owes Kueblerand Curd pursuant to Mascah II and the amountowed by Hendrickson Brothers pursuant to this de-cision 12ORDERThe National Labor Relations Board orders thatA The Respondent, Hendrickson Brothers, Inc.Valley Stream, New York, its officers, agents, suc-cessors, and assigns, shall1 Make whole Steven Smith by paymg him thesum of $21,474 in backpay with interest as provid-ed in New Horizons for the Retarded,13 less taxwithholdings required by Federal and state lawsThe Respondent shall also pay into the Local 282Pension Trust Fund and Annuity Trust Fund onbehalf of Steven Smith the sums of $7,488 and$3,443 respectively, plus interest, as provided inMerryweather Optical Co 142 In conjunction with Intervenor Local 282,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,AFL-CIO, with Respondent Hendrickson Brothersprimarily liable, pay John Kuebler and CharlesCurd the following amounts of backpay togetherwith interest to be computed in the manner setforth above Similarly, m conjunction with Interve-" Though one could argue that holding the Respondent in this situa-tion to be pnmanly liable allows the Intervenor to avoid its liability dueto the same quirk in the system, in effect we are simply allowing the In-tervenor to offset backpay that would have been earned in the absence ofthe Respondent's unfair labor practices12 For example, the judge found that the Respondent owes employeeKuebler $17,975 in backpay for the penod of Apnl 20, 1982, throughMay 2, 1983 Under Mescal, II, the Intervenor was found to owe Kuebler$21,816 for the same penod of time Pursuant to this decision, the Re-spondent, being pnmanly liable, will owe Kuebler $17,975 in backpay,and the Intervenor will be secondarily liable for this amount Additional-ly, the Intervenor will be solely liable to Kuebler for $3,841 in backpay(the amount of backpay the Intervenor owes less the amount of backpaythe Respondent owes)13 283 NLRB 1173 (1987)14 240 NLRB 1213, 1216 fn 7 (1979) PensionAnnuityTrust Fund Trust FundBackpayJohn Kuebler$17,975 00$3,937 00$2,192 00Charles Curd16,756004,006002,16300444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnor Local 282, with Respondent HendricksonBrothers primarily liable, pay into the Local 282Pension Trust Fund and Annuity Trust Fund thefollowing amounts on behalf of Kuebler and Curdwith interest as set forth abovePensionAnnuityBackpayTrust Fund Trust FundJohn Kuebler$17,975 00$3,937 00$2,192 00Charles Curd16,756 004,006002,16300B Intervenor Local 282, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO, Elmont, NewYork, its officers, agents, and representatives, shall1 Pay John Kuebler and Charles Curd the fol-lowing amounts15 of backpay, together with inter-est, as provided in New Horizons for the Retarded,supra 16 Further, Intervenor Local 282 shall payinto the Local 282 Pension Trust Fund and Annu-ity Trust Fund on behalf of Kuebler and Curd thefollowing amounts, plus interest, as provided inMerryweather Optical, supraPensionAnnuityTrust Fund Trust FundJohn Kuebler$3,84i00$8900$17481Charles Curd823 000153 612 In conjunction with Respondent HendricksonBrothers, with Hendrickson Brothers primarilyliable, pay John Kuebler and Charles Curd the fol-lowing amounts of backpay, together with interest,to be computed in the manner set forth above Fur-ther, in conjunction with Respondent HendricksonBrothers, with Hendrickson Brothers pnmanlyliable, pay into the Local 282 Pension Trust Fundand Annuity Trust Fund on behalf of Kuebler andCurd the following amounts, plus interest, as pro-vided above13 In calculating the amount of backpay, annuity, and pension fundcontnbutions the Intervenor owes Kuebler and Curd, we have relied onthe figures provided by the General Counsel in his brief regarding theamounts owed by the Intervenor under the Mascah II decision No partyhas questioned the accuracy of these figures10 Inasmuch as payment of backpay by a labor organization is nottreated as wages pawl by or on behalf of an employer, we shall not re-quire the Intervenor to deduct state and Federal taxes from the backpaydue Kuebler and Curd Iron Workers Local 433 (RPM Erectors), 286NLRB 702 (1987)Beatrice Kornbluh, Esq , for the General CounselRobert M Ziskin, Esq , of Commack, New York, for theRespondentDaniel E Clifton, Esq (Clifton & Schwartz), of NewYork, New York, for the Chargmg PartyFranklin K Moss, Esq (Friedman, Levy-Warren & Moss),of New York, New York, for the IntervenorSUPPLEMENTAL DECISIONWILLIAM F JACOBS, Administrative Law Judge Thissupplemental proceeding was instituted for the sole pur-pose of determining the amount of backpay due discn-mmatees Charles Curd, John Kuebler, and Stephen KSmith under the Board's Order m Case 272 NLRB 438dated September 28, 1984, enforced by the Court of Ap-peals for the Second Circuit on March 7, 1985 1No agreement having been reached as to the amountof backpay due, the Regional Director for the backpayspecification and notice of hearing on August 1, 1986,which was amended on September 29, 1987 Respondentfiled its initial answer on September 24, 1986, and ananswer to the amended backpay specification on October26, 1987 2 The backpay hearing was held before me onDecember 7 through 9, 1987, and January 27, 1988, inBrooklyn, New York All parties were afforded an op-portunity to participate in the hearing, to present evi-dence, examine witnesses, and to argue orally Briefswere filed by the Respondent, Charging Party, and In-tervenorI ISSUESKuebler and Curd1 The backpay specification provides for the Re-spondent to pay Kuebler and Curd backpay from April20, 1982, the date of their discharge, through March 29,1985,3 the effective date of Respondent's offer of rein-statement Respondent, however, claims that Local 282 isresponsible for backpay from April 20, 1982, until March1983, because the Union, between those dates had inter-fered with the reinstatement of Kuebler and Curd at Wil-lets Point Contracting Corp by demanding that Willetsnot only reinstate Kuebler and Curd but also pay thebackpay due them, which the Board had already decidedwas solely the responsibility of the Union and not ofWillets Respondent asserts that the Union's demand thatWillets pay the Union's backpay obligation prolongedthe backpay penod and that the Union, rather than Re-1 762 F 2d 9902 Orders extending time to answer Issued September 3, 1986, and Octo-ber 8, 19873 No backpay is claimed after the second quarter of 1983Backpay HENDRICKSON BROS445spondent, should therefore be liable for this period untilthe date March 1983, when the Union dropped itsdemand that Willets pay Kuebler and Curd the backpayowed to them by the Union2 Respondent charges that, dunng the backpay periodApril 20, 1982, through March 29, 1983, neither Kueblernor Curd took appropriate steps to find other employ-ment and have not provided the Region with an accuratereport of all their interim earnings Respondent alsoclaims that Curd had earned interim earnings as a cab-driver which should have been reflected in the backpayspecification but which were notSteven SmithThe backpay specification provides that Smith's back-pay period began November 14, 1980, the date of his dis-charge, and would continue to run indefinitely in the ab-sence of a valid offer of reinstatement With respect tothis provision, the Region takes the position that Smithwas offered and accepted the position of chauffeur on orabout March 29, 1985, but as of April 1, 1984, on the re-tirement of Anthony Spina, was entitled to have becomethe fuel truckdnver and therefore should have been rein-stated to that position on March 29, 1985 Inasmuch asthat position was not offered to Smith, and would havepaid him substantially more than the job he was offered,Respondent's offer of reinstatement was not a valid oneRespondent, on the other hand, contends that at the timeof his termination, Smith was not the fuel truckdnverand had waived his right to that position prior theretoRespondent further asserts that on or about March 29,1985, Respondent made a full and valid offer of reinstate-ment to Smith, thereby terminating backpay liabilityOn the entire record in this case4 including my obser-vation of witnesses, and after due consideration of thebriefs filed by the parties, I hereby make the followingII FINDINGS OF FACTA The Obligation of Local 272In Teamsters Local 282 (Willets Point Contracting),° theadministrative law judge, the undersigned, found that theUnion violated Section 8(b)(1)(A) and (2) of the Act byinterfering with the reinstatement of Kuebler and Curdby Willets Point Contracting Corp when it coupled itsdemand for their reinstatement with the demand thatWillets Point assume the Union's backpay liabilityThe Respondent, in its answer here, relied on the ad-ministrative law judge's decision in Willets Point inurging that the Union be held responsible to Kuebler andCurd for any backpay that may be owed to them withinthe period April 20, 1982, through March 29, 1983However, the Board reversed the administrative lawjudge's decision, finding that the Union's action was notviolative of the Act, and dismissed the complaint In sodoing the Board statedrelated Cases 29-CB-4937, 29-CA-5975, 29-CA-3075, 29-CB-3115, and29-CB-3235 were received Into the record of the instant proceeding5 288 NLRB 56 (1988)In our view, the conduct involved herein relates tothe Respondent's compliance, or lack thereof, withthe outstanding Board order in Mascah The orderin Mascah does not state, nor has the Board everdetailed, how the Respondent might secure the nec-essary funds it needed to satisfy its backpay obliga-tions In our view, the Respondent's actions, as de-tailed in the judge's decision, appear to have beenengaged in for the purpose of offsetting its backpayobligation under the Mascah decision and/or cuttingoff its backpayThus, the Board finds nothing wrong with the Union'sinsistence that Willets pay Kuebler and Curd the moneyowed them by the Umon Despite this finding, Respond-ent, m the instant proceeding, continues to urge, in itsmemorandum of law, that the Union be held pnmanlyliable for backpay covering the period April 20, 1982,through March 30, 1983 In light of the Board's decision,I find no basis for Respondent's contention HendricksonBrothers, is not, at this point, relieved of its backpay ob-ligation to Kuebler and CurdB Efforts of Kuebler and Curd to Find Employment,Accuracy of Reports of Interim Earnings, Curd'sIntenm Earnings as a CabdriverIn Frank Mascah Construction° the queitions of wheth-er Kuebler and Curd made adequate efforts to find inter-im employment during penods relevant here and wheth-er they furnished accurate reports of interim earnings in-cluding Curd's cab earnings were fully explored It wasdetermined that their efforts to find intenm employmentwere adequate and their reports accurate Findings tothis effect were made by the administrative law judge inhis supplementary decision in Mascalt and were adoptedby the Board in its own Supplemental Decision andOrder Respondent has provided no evidence to disturbthese findings and I rely on them in rejecting Respond-ent's position with regard to these mattersSteven SmithRespondent hired Steven Smith as a truckdnver1970 Shortly after being employed, Edward Silvera, thesteward, asked Smith if he would be interested in drivingthe fuel truck"' if it became available Smith replied af-firmatively and thereafter drove the fuel truck on an "asneeded" basis, whenever the regular fuel truckdnver,Tony Spma, was on vacation or absent for any reasonOn one occasion in 1985, while Smith was driving aflat truck or 10-wheeler, he noticed Paul Gattus, an em-ployee jumor in seniority to himself, operating the fueltruck He contacted the steward and complained that he,rather than Gattus, should be driving the fuel truck Thefollowing day, Smith was put on the fuel truck anddrove it the rest of the week until Spina return from va-cation He also filled in on the fuel truck on various oc-casions in 1976 and 1977289 NLRB 1155 (1988)7 The fuel truckdriver usually began work earlier each morning thanother drivers and therefore earned more overtime 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn March 1978, Spina suffered a prolonged illnesswhich kept him off the job for 2-1/2 months Smith tookover for him and drove the fuel truck daily for about 5weeks until mid-April, at which time he suffered asprained left hand while fueling a bulldozer The sprainwas such that it prevented Smith from performing theduties connected with fueling the equipment, i e, drag-ging the hose from the fuel truck over to, and onto, thevarious pieces of equipment Since Smith could not prop-erly perform these duties, he asked the dispatcher to takehim off the fuel truck and put him back on a flat truck or10-wheeler This was done the following day and Smithlost no actual worktime Three or 4 weeks after Smithhad injured his hand and transferred to the flat truck and10-wheeler, Silvera asked him whether or not he wasgoing back on the fuel truck Smith replied that hewould go back on the fuel truck only after his hand washealed Silvera, according to Smith, said that he wouldhave to take back the fuel truck job then and there or he(Silvera) would take Smith off the fuel truck meaning,apparently, that he would remove Smith's name from theseniority list of fuel truck drivers Though Smith object-ed mildly at the time, he did not file a grievance con-cerning this matter Smith testified that there were nofurther conversations thereafter between himself and Sil-vers concerning the fuel truck job Nor did Smith there-after ever seek to get back on the fuel truck either byfiling a grievance, or by contacting any union or compa-ny official 8 He made no inquiries about the job but con-tented himself with shaping at Respondent's Long Islandlocation, which is closer to his home, rather than atValley Stream where the fuel trucks are locatedBy October 1978 Smith's hand was fully recoveredNevertheless, he still made no effort to apply for the fueltruck job but continued shaping near his home, on adaily basis, driving standard equipment, flat trucks, 10-wheelers, and trailers He contmued driving standardtrucks through out the rest of 1978, 1979, until his dis-charge on November 14, 1980 At no time during thisperiod did Smith broach the subject of driving the fueltruck although he was well aware that he was entitled tothe job whenever the regular fuel truckdnver was absentfor any reason 9On March 18, 1985, Respondent offered Smith rein-statement to his former position, effective March 29,1985, at the latest By letter dated March 22, Smith,through his attorney, for the first tune since he injuredhis hand, indicated an interest in driving the fuel truckOn March 26 Respondent, via mailgram, suggested toa Although Smith testified that he probably spoke to the dispatcher,William Carpmo, about going back on the fuel truck, Carpino denied thatany such discussion ever took place I credit Carpmo Smith also testifiedvaguely that he thought he told Silvera, between Apnl and November1978, that he was ready to go back on the fuel truck Silvera, however,denied that Smith ever told him this On the contrary, he testified that heapproached Smith more than once concerning whether he was ready togo back on the fuel truck and each time was told by Smith that he wasnot ready9 At the haring Smith testified that he was unaware that employeesjunior to him in semonty were dnvmg the fuel truck I do not creditSmith He knew all I along that he could return to the fuel truck job atany time that Spina was absent because he was next in semonty Hesimply chose not to exercise that rightSmith and his attorney that if Smith were interested inclaiming the fuel truckdnver's position, he should shapeat the Valley Stream yard Although Smith accepted re-instatement, he has been dnvmg standard trucks anddoes not appear to have followed Respondent's sugges-tion to shape at Valley Stream to drive the fuel truckFrom the record it is abundantly clear that after Smithinjured his hand and removed himself from the fueltruckdnver's job in favor of dnvmg other types of equip-ment, he was given every opportunity, to return to thatposition, initially on an "as needed" basis Though enti-tled to return to the fuel truck, he chose not to do so Heremained in the employ of Respondent for approximately2-1/2 years, long after his injured hand had recovered,and made no effort to exercise his right to return to thefuel truckdnver's position when available The record isdevoid of any evidence to support the conclusion that hewould have done so on the retirement of Tony Spina[Recommended Order omitted from publication ]Appendix CRespondent's Alternate Backpay ComputationComputation of backpay due to Steven SmithI Gross Backpayl19804Q(Nov 14-Dec 31)$1,936 001981 1Q347 002Q5,137003Q7,338004Q4,378001982 1Q379 002Q6,452003Q8,378004Q6,263 001983 1Q233 002Q7,169 003Q7,706004Q5,263 001984 1Q1,269 002Q8,247 003Q9,136004Q7,077001985 1Q317 00II Interim Earnings19804Q01981 1QIsland Transportation$31200299 Edison AvenueWest Babylon, NY2QIsland Transportation3,547 00Bimasco1,57600242 Rabro BoulevardHauppauge, N Y3QBimasco4,671 004QBimasco2,173001982 1Q02QBimasco2,922003QBimasco7,240004QBimasco4,865 00Carbo Fuel1,549 00 HENDRICKSON BROS447-ContinuedRespondent's Alternate Backpay ComputationComputation of backpay due to Steven SmithGrossBackpayInterimEarningsNet BackpayIII Computation of Net Backpay19804Q$1,93600$0$1,936001983 IQ2Q1 Bay BoulevardHauppauge, NYCarboBimasco0130 004,4550018811982IQ2Q3Q4QIQ2Q347 005,137007,338004,37800379 006,45200312 003,547004,671 002,1730002,9220035 001,590002,667002,205 00379 003,530003QBimasco7,665003Q8,378007,240001,138004QBimascoCarbo3,587002,2150019834QIQ6,263 00733 006,4140000733 001984 IQ02Q7,169004,585002,584002QCarbo550 003Q7,706007,6650041 003QBimascoBimasco4,478009,3490019844Q1Q5,263 001,269005,80200001,269004QBimasco5,716 002Q8,247005,028003,21900Carbo1,461 003Q9,136 009,349 0004Q7,077007,1770001985 IQCarbo1690019851Q317 00169 00 148 001 Gross backpay is based on the earnings of employee HenryKnoemschildTotal Due$21,474 00Computation of contnbutions due to Local 282 Pension and Annuity Trust Funds on behalf of Steven SmithRate Per HourHours 2Gross TotalsInterimContributionsNet Amount DueI Contributions due to Pension Trust Fund19804Q2 2065218 0$56700$0$567001981IQ2 852533596 00096 002Q2 8525475 01,35500319 001,036003Q2 8525632 01,803001,00700796 004Q2 8525369 51,05400502 00552 001982IQ2 852534097 00097 002Q2 8525528 01,50600616 00890 003Q2 8525624 01,780001,32200458 004Q2 8525475 01,35500803 00552 0019831Q2 852518051 00051 002Q2 8525496 51,41600730 00686 003Q2 8525528 51,508001,32200186 004Q2 8525378 51,08000686 00394 001984IQ2 8525845241 000241 002Q2 85255081,449 00826 00623 003Q2 852544651,274001,3580004Q2 8525394 51,12500887 00238 001985IQ2 852517048 0023 0025 00Total Due$7,488 00II Contributions to Annuity Fund 319804Q10237 0$2400$0$24001981IQ4034014 00014 002Q40492 5197 0054 00143 003Q100682 0682 00392 00290 004Q100401 0401 00191 00210 001982IQ10035035 00035 002Q100595 0595 00245 00350 003Q160705 01,12800895 20233 004Q1 60504 5807 00499 00308 001983IQ16019030 00030 00 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD•ContinuedComputation of contnbutions due to Local 282 Pension and Annuity Trust Funds on behalf of Steven SmithRate Per HourHours 2Gross TotalsInterimContributionsNet Amount Due2Q1 60527 0843 00466 40377 003Q160585 0936 00843 0093 004Q160396 0634 00374 00260 0019841Q160870139 000139 02Q1 60568 25909 00473 00436 003Q2 1125615 751,301001,13400167 003Q2 1125467 00986 54681 00306 0019851Q2 112521 5045 0017 0028 00Total Due$3,443 002 Hours used to compute the Pension Trust Fund contnbutions are the regular hours worked by Henry Knoernschild3 Hours used to compute Annuity Trust Fund contnbubons are the overtime hours worked by the comparable employeesmultiplied by 1 5 plus the regular hours worked by said comparable employees